 Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 1 of 29 PageID #: 819




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELA WARE

IMEG CORP.,


                        Petitioner,

                  V.                      Civil Action No. 20-111-CFC

SUNIL PATEL,


                        Respondent.


Mary Sikra Thomas, PRICKETT, JONES & ELLIOTT, P.A., Wilmington,
Delaware; Scott Commerson, John P. LeCrone, DAVIS WRIGHT TREMAINE
LLP, Los Angeles, California

            Counsel for Petitioner

Ryan Patrick Newell, YOUNG CONAWAY STARGATT & TAYLOR, LLP,
Wilmington, Delaware; Richard J. Frey, David M. Prager, Brock J. Seraphin,
EPSTEIN BECKER & GREEN, P.C., Los Angeles, Califmnia

            Counsel for Respondent



                        MEMORANDUM OPINION



January 19, 2021
Wilmington, Delaware
 Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 2 of 29 PageID #: 820




                                                              coLMF.ONNoLL Y
                                              UNITED STATES DISTRICT JUDGE

      IMEG Corp. has filed a petition to compel arbitration against Respondent

Sunil Patel pursuant to the Federal Arbitration Act (FAA), 9 U.S.C. § 4. IMEG

seeks to compel Patel to participate in an arbitration of claims IMEG previously

brought against Patel in the United States District Court for the Central District of

California. !MEG Corp. v. Sunil Patel, No. 2: 19-cv-3990 (C.D. Cal.). The

California district court dismissed the California action based on Patel's arguments

that ( 1) a provision in a merger agreement required IMEG to bring its claims

against Patel in an arbitration proceeding in Delaware even though Patel was

neither a named party nor a signatory of the agreement and (2) "all questions of

arbitrability should be submitted to the arbitrator." D.I. 1-1, Ex.Cat 1. The

California district court did not compel Patel or IMEG to participate in a Delaware

arbitration; nor could it have since, as Patel argued before the California court,

section 4 of the FAA prohibits a district court from compelling an arbitration

outside its district. D.I. 1-1, Ex. Cat 12.

      When IMEG reasserted its claims in a Demand for Arbitration filed with a

Delaware arbitrator, Patel and his counsel executed an about-face and argued that

the Delaware arbitrator had no jurisdiction to hear IMEG's claims against Patel

because Patel had not signed and was not a party to the merger agreement. D.I. 19-
 Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 3 of 29 PageID #: 821




1, Ex. H, at 1. Patel's counsel also represented to the arbitrator that the California

district court had not "dismiss[ed] IMEG's claims 'in favor of arbitration."' D.I.

19-1, Ex. H, at 1. And he told the arbitrator that it "d[id] not have jurisdiction to

decide questions regarding arbitrability." D.I. 19-1, Ex. H, at 4. Based on these

representations, the arbitrator determined that absent an agreement by the parties or

a court order mandating arbitration it would not arbitrate IMEG's claims against

Patel. The following week, IMEG filed its Petition.

      Patel opposes the Petition and has moved to dismiss the action for lack of

personal jurisdiction. D.I. 12. After Patel filed his motion, IMEG filed a motion

for sanctions pursuant to Federal Rule of Civil Procedure 11. D.I. 23.

      I have subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(l) and-9 U.S.C. § 4. For the reasons stated below, I will grant IMEG's

Petition, deny Patel's motion to dismiss, and grant in part and deny in part IMEG's

motion for sanctions.

I.    Background

      A.     The Parties

      IMEG is a Delaware corporation that specializes in "building systems,

infrastructure, program management, and construction-related services." D.I. 1 ,r

6, 14. IMEG is the successor entity to two engineering firms, KJWW Corp. and

TTG Corporation who merged into IMEG pursuant to a merger agreement signed


                                          2
 Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 4 of 29 PageID #: 822




by all three companies on September 22, 2015. Under the terms of the merger

agreement, KJWW and TTG became wholly-owned, independently operated

subsidiaries of IMEG as of the date of the merger agreement and then merged into

IMEG and ceased to exist on January 1, 2017.

      Patel was a shareholder and officer of TTG beginning in 2003. Pursuant to

the merger agreement, he became a director of IMEG upon the execution of the

agreement. One month after the merger was consummated on January 1, 2017,

Patel was terminated as an employee and director ofIMEG. D.I. 13 at 5.

      B.     Relevant Provisions of the Merger Agreement

      KJWW and TTG represented in the merger agreement that they had no

undisclosed liabilities and that they had complied with all applicable laws.

      Under section 9.18(a) of the agreement, the parties agreed to resolve by

binding arbitration in Wilmington, Delaware any disputes "in the event a

resolution is not reached among the parties" within 60 days after written notice of

the dispute was served. D.I. 1-2, Ex. E, Attach.Bat 54-55. Under section 9.18(b)

of the agreement, the parties agreed to submit to the exclusive jurisdiction of the

state and federal courts in Delaware to resolve any disputes over the interpretation

and enforcement of the agreement. D.I. 1-2, Ex. E, Attach.Bat 55.




                                          3
 Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 5 of 29 PageID #: 823




       C.    The California Action

             1.     The California Complaint

       On May 7, 2019, IMEG initiated the California action when it filed an 18-

page, 127-paragraph complaint both "in its own capacity and in its capacity as the

successor to the rights and obligations ofKJWW and TTG." D.I. 1-1, Ex. B ,r 3.

Patel was the only named defendant in the complaint.

      The bulk of the complaint is a detailed exposition of a "rent-a-vet" scheme

orchestrated by Patel and another TTG officer, Zareh Astourian. According to the

complaint, Patel and Astourian "used a service-disabled military veteran as a

'front-man' to fraudulently obtain government contracts" set aside for disabled

veterans under California law. D.I. 1-1, Ex. B ,r 16. The scheme began in October

2009 and continued until October 2016, when KJWW and IMEG uncovered it.

D.I. 1-1, Ex. B ,r,r 23, 44, 53. The scheme exposed TTG and IMEG to millions of

dollars in potential federal and state fraud claims. In 2018, after incurring over a

million dollars in investigative costs, IMEG paid the United States Department of

Justice approximately five million dollars to settle federal claims arising out of the

scheme. D.I. 1-1, Ex. B ,r,r 59-60, 62. The State of California is cmTently engaged

in its own investigation of the scheme. D.I. 1-1, Ex. B ,r 64; D.I. 1-1, Ex. D at 2.

      IMEG alleged in the complaint nine causes of action, all of which are

premised on Patel's role in the rent-a-vet scheme. Count I accused Patel of



                                          4
    Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 6 of 29 PageID #: 824




breaching the fiduciary duties he owed to TTG as an officer from February 8, 2010

through January 1, 2017 "by ... implementing and perpetuating the [rent-a-vet]

scheme" and, in so doing, "knowingly act[ing] against TTG' s interests and

unreasonably expos[ing] TTG to civil and criminal liability for defrauding the

government." D.I. 1-1, Ex. B ,f68. Count II accused Patel of breaching the

fiduciary duties he owed to IMEG as a director from September 30, 2015 through

his termination on February 1, 2017 "by ... implementing and perpetuating the

fraudulent [rent-a-vet] scheme" and, in so doing, "knowingly act[ing] against

IMEG's interests and unreasonably expos[ing] IMEG to civil and criminal liability

for defrauding the government." D.I. 1-1, Ex. B ,r 73, 75. Count VII accused Patel

of breaching his fiduciary duties to IMEG by "failing to disclose [the rent-a-vet]

scheme and ... the complete facts about TTG's business." D.I. 1-1, Ex. B ,fl 15. 1

Count VIII alleged a civil conspiracy claim against Patel based on his role as a "co-

conspirator[] involved in designing, implementing, and perpetuating the [rent-a-

vet] scheme." D.I. 1-1, Ex. B ,r 118. And Count IX accused Patel of aiding and


1
  Count VII is titled "Constructive Fraud under [California] Civ. Code§ 1573 on
Behalf ofIMEG." D.I. 1-1, Ex. B ,f16. But section 1573 defines "constructive
fraud" as "any breach of duty which, without an actually fraudulent intent, gains an
advantage to the person in fault, or any one claiming under him, by misleading
another to his prejudice, or to the prejudice of any one claiming under him." Cal.
Civ. Code§ 1573 (West). Thus, Count VII is effectively a breach of fiduciary duty
claim. See Byrum v. Brand, 219 Cal. App. 3d 926, 937 (Ca. Ct. App. 1990) ("The
statute which gove1ns claims of breach of fiduciary duty is section 1573 .... ").

                                         5
 Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 7 of 29 PageID #: 825




abetting others "who committed the [rent-a-vet] scheme." D.I. 1-1, Ex. B 1126.

None of these counts discuss the Merger Agreement; nor do these claims depend

on allegations or proof that TTG or Patel violated any obligation under the Merger

Agreement.

      Counts III through VI are fraud claims. Counts III and V allege that Patel

defrauded KJWW (Count III) and IMEG (Count V) into signing the merger

agreement by falsely representing to them "that TTG's business was not engaged

in unlawful conduct when in fact he knew that it was ... because TTG was

engaged and had been engaged in the [rent-a-vet] scheme." D.I. 1-1, Ex. B 1180-

81, 96-97. Counts IV and VI allege that "[a]t least upon signing the Merger

Agreement," Patel owed KKJW (Count IV) and IMEG (Count VI) a duty to

disclose the truth about TTG's business practices and engaged in fraud by

"intentionally failing to disclose the [rent-a-vet] scheme." D.I. 1-1, Ex. B 1188-

89, 104-105.

             2.    Patel's Motion to Dismiss

      Patel moved to dismiss the California action "on the grounds that: (i) th[e]

action is subject to mandatory arbitration; (ii) IMEG's Complaint is subject to the

doctrine of waiver; and (iii) IMEG's Complaint fails to state a claim against Patel."

D.I. 1-1, Ex.Cat 1 (emphasis added). Patel's lead counsel in this action, Richard

Frey, a partner with the law firm Epstein Becker & Green, P.C., signed the motion.


                                         6
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 8 of 29 PageID #: 826




    The motion in the California action stated in relevant part:

                  IMEG purportedly brings this action against Patel
          in his individual capacity. As evident from a plain
          reading of the Complaint, however, all of IMEG's
          allegations of wrongdoing against Patel arise from his
          actions in his capacity as an officer and director of either
          TTGorIMEG.
                  The [Merger Agreement] provides that disputes
          arising under the agreement shall be submitted to binding
          arbitration in Wilmington, Delaware in accordance with
          the rules of the American Arbitration Association. While
          Patel is not a signatory to the Merger Agreement, he can
          still enforce it against IMEG, because all IMEG's claims
          in this action arise out of and relate directly to the Merger
          Agreement. Further, IMEG's claims against Patel are
          inherently bound up with the claims IMEG brings in a
          parallel action against Zareh Astourian (the "Astourian
          Matter"), who is a signatory to the Merger Agreement.
          Accordingly, the Court should dismiss IMEG's
          Complaint based on the agreement to arbitrate, and all
          questions of arbitrability should be submitted to the
          arbitrator.
                                     ****
          ... IMEG's allegations against Patel relate to conduct he
          undertook as an agent of TTG (a signatory to the Merger
          Agreement) and directly relate to the representations and
          warranties TTG made in the Merger Agreement. In
          short, Patel is being sued precisely because of his duties
          as an officer and director of TTG and IMEG and the
          claims asserted against him all arise out of or are related
          to the Merger Agreement. As such, Patel can enforce the
          arbitration agreement. In addition, the Stockholders of
          TTG, such as Patel, were represented by Zareh
          Astourian, a signatory of the agreement. As the TTG
          Representative, Astourian entered into the Merger
          Agreement on behalf of the Stockholders ofTTG, such
          as Patel. Consequently, Patel can assert the arbitration
          provision within the Merger Agreement.


                                       7
 Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 9 of 29 PageID #: 827




D.I. 1-1, Ex.Cat 1, 7-8 (citations omitted).

      The motion further stated:

             • "[a]s a former shareholder of TTG, Patel is a party to
               the Merger Agreement vis-a-vis TTG's representative,
               Zareh Astourian," D .I. 1-1, Ex. C at 3;

             • " [u ]nder principles of agency, the arbitration
               provision [in the merger agreement] applies to Patel,"
               D.I. 1-1, Ex.Cat 7;

             • the TTG Representative, Astourian[,] entered into the
               Merger Agreement on behalf of the Stockholders of
               TTG, such as Patel[,] D.I. 1-1, Ex.Cat 8;

             • "an obligation to arbitrate does not attach only to
               those who have actually signed the agreement to
               arbitrate," D.I. 1-1, Ex. C at 9 (internal quotation and
               citation omitted);

             • "the fact that Patel is not a 'party' to the Merger
               Agreement is of no moment in evaluating whether the
               matter should be arbitrated," D .I. 1-1, Ex. C at 11; and

             • "IMEG's claims against Patel are subject to the
               arbitration provision of the Merger Agreement," D.I.
               1-1, Ex.Cat 20.

      Finally, with respect to the issue of the authority to decide whether IMEG's

claims against Patel were subject to arbitration, the motion stated:

                   Once the court finds that Patel is entitled to invoke
            the arbitration agreement against IMEG, it must dismiss
            or stay the action because questions as to whether
            !MEG 's claims against Patel are subject to the
            arbitration provision in the Merger Agreement must be
            decided by the arbitrator.


                                          8
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 10 of 29 PageID #: 828




                                       ****
                   Here, ... the Merger Agreement clearly and
             unmistakably delegated the question of arbitrability to
             the arbitrator.

 D.I. 1-1, Ex.Cat 11-12 (emphasis added).

      Patel and his counsel also filed a reply brief in support of Patel's motion to

dismiss. It stated in relevant part:

             • "the Court should dismiss IMEG's claims so that they may be
               arbitrated in Wilmington, Delaware consistent with the terms of
               the Merger Agreement,' D.I. 15-4, Ed. D at 1 (emphasis added);

             • "IMEG's position that Patel cannot enforce the arbitration
               agreement because he is a nonsignatory fails because IMEG's
               claims are: (1) based on Patel's conduct as an agent ofTTG; and
               (2) inextricably connected with the representations TTG made in
               connection with the Merger Agreement[,]" D.I. 15-4, Ex. D at 2;

             • "Because Patel can enforce the arbitration agreement under
               theories of agency ... , any remaining questions of arbitrability
               should be decided by the arbitrator," D.I. 15-4, Ex. D at 14;

             • "the Court must honor [the] parties' agreement to arbitrate
               arbitrability[,]" D.I. 15-4, Ex. D at 14;

             • "The primary purpose of Patel's Motion to Dismiss is to enforce
               the arbitration agreement. Once the Court finds that Patel can
               enforce it, all remaining issues should be delegated to the
               arbitrator," D.I. 15-4, Ex. D at 18.

      In response to Patel's motion, IMEG argued that it had "su[ed] Patel in his

personal capacity, not as an agent of TTG" and that, since he was not a party to the

merger agreement, he had "no right to invoke and enforce" the agreement's



                                         9
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 11 of 29 PageID #: 829




arbitration provision. D.I. 15-3, Ex.Cat 8. IMEG further argued that its claims

against Patel were not dependent or inextricably bound to the merger agreement

and therefore did not fall within the scope of the agreement's arbitration provision.

D.I. 15-3, Ex.Cat 16.

      The California court sided with Patel. It held that "IMEG filed suit against

[Patel] in his personal capacity." D.I. 1-1, Ex. D at 2. But the court agreed with

Patel that he could invoke the arbitration provision of the merger agreement

because he acted as "an agent of both TTG and IMEG." D.I. 1-1, Ex. D at 5. And

the court agreed with Patel that "all claims [in the complaint] [we ]re predicated

upon alleged failures to meet the disclosure requirements set out by representations

and warranties appearing in the Merger Agreement." D.I. 1-1, Ex. D at 5. In the

court's words:

            [A]lthough [Patel] was not a party to the Merger
            Agreement and was a non-signatory in his personal
            capacity, Delaware law[, which governs the merger
            agreement,] allows for non-signatories to an arbitration
            agreement to compel arbitration under certain exceptions:
            (1) incorporation by reference; (2) assumption; (3)
            agency; (4) veil piercing/alter ego; (5) third-party
            beneficiary; and (6) equitable estoppel. Here, [Patel] was
            clearly an agent of both TTG and IMEG, as all actions
            undertaken by him were alleged to have occurred either
            for TTG or IMEG. Consequently, although [Patel] was
            not a party to the Merger Agreement in his personal
            capacity, his alleged wrongful acts were committed for
            the benefit of TTG and/or IMEG, rather than for his
            personal interests.


                                         10
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 12 of 29 PageID #: 830




D.I. 1-1, Ex. D at 5 (citations omitted).

      Based on these findings, the court granted Patel's motion and dismissed the

California action under Rules 12(b)(l), 12(b)(3), and 12(b)(6). D.I. 1-1, Ex. D at

3. The court held that "dismissal ofIMEG's Complaint [was] appropriate under

Rule 12(b )(1 )" because "[t]he Ninth Circuit has held that when all claims in the

dispute are subject to arbitration, dismissal is the appropriate remedy." D.I. 1-1,

Ex. D at 3 (emphasis added). The court similarly ruled that "dismissal [ofIMEG's

Complaint] under [Rule] 12(b)(3) [was] appropriate": because "dismissal under

Rule 12(b)(3) is [a]ppropriate where a party moves to compel arbitration." D.I. 1-

1, Ex. D at 3 (emphasis added). And the court held that "dismissal [of the

Complaint] under [Rule] 12(b)( 6) [was] [a]ppropriate" because "dismissal under

Rule 12(b )( 6) is appropriate where a court finds that the parties are compelled to

arbitrate." D.I. 1-1, Ex. D at 3-4 (emphasis added).

      It is clear from these holdings that the court dismissed the California action

based on its understanding that (1) IMEG's claims against Patel were subject to

arbitration in Delaware and (2) if IMEG filed its claims against Patel in a Delaware

arbitration, Patel would participate in the arbitration. Although the court dismissed

the action in favor of arbitration, it did not order the parties to commence an

arbitration because, as Patel had argued in his briefing to the court, "[t]he Federal

Arbitration Act prohibits a district court from compelling arbitration outside its


                                            11
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 13 of 29 PageID #: 831




district," and the merger agreement required the arbitration to take place in

Delaware. D.I. 1-1, Ex.Cat 11-12.

      The court confirmed that it understood the parties would be litigating

IMEG's claims before an arbitrator when it denied Patel's subsequent request for

attorneys' fees. In the court's words: "Because the arbitration has not yet been

completed and the dispute has not yet been resolved on its merits, Defendant's

claim for attorneys' fees is not ripe." D.I. 19-1, Ex. D at 3.

      D.     The AAA Proceedings

      On October 4, 2019, IMEG, solely in its capacity as "the successor-in-

interest to TTG and KKJW after the merger," D.I. 19-1, Ex. F, Attach. A at 1, filed

a Demand for Arbitration with the American Arbitration Association (AAA) in

Delaware. IMEG used for its filing the requisite Demand form provided by the

AAA. IMEG stated in the Demand that "[t]his dispute is submitted to arbitration

pursuant to a district court order obtained by Patel pursuant to the arbitration

provision in the merger agreement between TTG and KJWW." D.I. 19-1, Ex. F,

Attach. A at 1. And it attached as exhibits to the Demand the California district

court's decision and the merger agreement. D.I. 19-1, Ex. F. In the section of the

form titled "Brief Description of the Suit," IMEG provided a two-sentence

summary of the rent-a-vet scheme and stated that "[f]urther details are alleged in

Attachment A." D.I 19-1, Ex. F. The three-page Attachment A is a condensed


                                          12
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 14 of 29 PageID #: 832




version of the complaint IMEG filed in the California action. The attachment

identifies as the causes of action to be arbitrated the same claims IMEG had

alleged in the California action as the successor in interest of TTG and KKJW-

i.e., all the claims in the California action except for the two post-merger

agreement breach of fiduciary duty claims alleged in Counts II and VII of the

California complaint. D.I. 19-1, Ex. F, Attach. A at 3.

      In a letter to the AAA signed by Frey oh Epstein Becker letterhead, Patel

contested the AAA's jurisdiction, arguing that because Patel "is not a party to the

Merger Agreement, has not been ordered to arbitrate any claims IMEG may have

against him, and has not consented to the AAA's jurisdiction ... the AAA cannot

exercise jurisdiction over him." D .I. 19-1, Ex. H at 1. Frey further wrote that the

California court had not "dismiss[ ed] IMEG's claims 'in favor of arbitration"' and

that "[t]he threshold issue" of whether Patel was bound by the Merger

Agreement's arbitration clause is an "issue for a court, not an arbitrator to decide."

D.I. 19-1, Ex.Hat 1. And Frey wrote that "[t]he AAA does not have jurisdiction

to decide questions regarding arbitrability." D.I. 19-1, Ex.Hat 4. Finally, Frey

wrote that "Patel highlights the irrefutable fact that no arbitration agreement

exists between Patel and IMEG or any of the entities IMEG purports to represent

that could possibly cover the arbitration claims brought by IMEG." D.I. 19-1, Ex.

H at 2-3 (emphasis in original).


                                          13
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 15 of 29 PageID #: 833




      On March 18, 2020, the AAA determined that IMEG "ha[d] not met the

filing requirement of providing a contract signed by the parties" and thus the AAA

would not proceed with arbitration "in the absence of an agreement by the parties

or a court order mandating arbitration." D.I. 19-1, Ex. J.

      E.     The Petition and the Pending Motions

      On March 26, 2020, IMEG filed the Petition, D.I. 1. Patel filed a motion to

dismiss the Petition, D.I. 12, a combined response to the petition and opening brief

in support of his motion to dismiss, D.I. 13, and a reply brief in support of his

motion to dismiss, D.I. 21. In June 2020, IMEG filed a motion for sanctions

pursuant to Rule 11 against Patel, Frey, Epstein Becker, and two Epstein Becker

associates. D.I. 23. Patel filed a response to the sanctions motion. D.I. 27. Frey

and Epstein Becker are identified as counsel in all of Patel's pleadings in this

action. And Frey presented oral argument on Patel's behalf.

II.   The Petition and Patel's Motion to Dismiss

      IMEG asserts in the Petition that "Patel voluntarily invoked, consented to,

and judicially admitted that Section 9 .18 of the Merger Agreement applies to him

and the claims at issue in this dispute, notwithstanding the fact that he is a non-

signatory to the Merger Agreement, because he persuaded the District Court in the

[California] Action that the claims at issue relate to his fmmer role as an agent of

TTG and were therefore subject to mandatory arbitration under Section 9.18." D.I.



                                          14
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 16 of 29 PageID #: 834




1 ,r 41. Patel opposes the Petition on four grounds: (1) the Court lacks personal

jurisdiction over him; (2) Patel is not estopped from opposing arbitration based on

legal arguments he raised in the California action; (3) IMEG "repudiated and

waived any purported right to arbitrate" by filing a lawsuit against Patel in

California Superior Court; and (4) IMEG's Petition is procedurally defective. D.I.

13 at 3-4.

       I find that Patel is judicially estopped from arguing that this Court lacks

personal jurisdiction over Patel and from opposing arbitration of IMEG' s claims in

Delaware. None of Patel's arguments have merit. Accordingly, I will grant the

Petition.

       A.    Personal Jurisdiction and Judicial Estoppel

             1.     Personal Jurisdiction

       A court's ability to exercise personal jurisdiction over a defendant in federal

court is limited by the Due Process Clause of the Fifth Amendment. See Omni

Capital Int'!, Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S. 97, 103-104 (1987). That

clause "requires (1) that the defendant ha[ve] constitutionally sufficient minimum

contacts with the forum[] and (2) that subjecting the defendant to the court's

jurisdiction comports with traditional notions of fair play and substantial justice."

Toys "R" Us, Inc. v. Step Two, SA., 318 F.3d 446,451 (3d Cir. 2003) (internal

quotation marks and citations omitted).



                                          15
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 17 of 29 PageID #: 835




      "The right to move for dismissal for lack of personal jurisdiction .. .is not

unlimited .... [It] can be affi1matively and implicitly waived through conduct." In

re Asbestos Prods. Liab. Litig. (No. VI), 921 F.3d 98, 104-105 (3d Cir. 2019)

(emphasis added) (citations omitted). Waiver can be effectuated by application of

the doctrine of judicial estoppel. See Bosco v. Scott, 2000 WL 1728150, at *2 n.3

(D. Del. Aug. 31, 2000); Barnet v. Drawbridge Special Opportunities Fund, LP,

2014 WL 5334066, at *3 (S.D.N.Y. Oct. 17, 2014); Bruce Lee Enters., LLC v.

A. VE.LA., Inc., 2011 WL 1327137, at *3 (S.D.N.Y. Mar. 31, 2011); Platypus

Wear Inc. v. Horizonte Fabricacao Distribuicao Importacao Exportacao Ltda.,

2009 WL 10664822, at *5 (S.D. Fla. Jan. 28, 2009); Orlando Residence, Ltd. v. GP

Credit Co., LLC, 2006 WL 2849866, at *5 (E.D. Wis. Sept. 29, 2006). That

doctrine provides that " [w ]here a party assumes a certain position in a legal

proceeding, and succeeds in maintaining that position, he may not thereafter,

simply because his interests have changed, assume a contrary position, especially if

it be to the prejudice of the party who has acquiesced in the position formerly taken

by him." New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (citation omitted).

The doctrine "is designed to prevent litigants from playing fast and loose with the

comis." Ryan Operations G.P. v. Santiam-Midwest Lumber Co., 81 F.3d 355, 358

(3d Cir. 1996) (internal quotation marks and citation omitted).




                                          16
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 18 of 29 PageID #: 836




       Judicial estoppel may be imposed when "(1) the party to be estopped is

asserting a position that is i1Teconcilably inconsistent with one he or she asserted in

a prior proceeding; (2) the party changed his or her position in bad faith, i.e., in a

culpable manner threatening to the court's authority or integrity; and (3) the use of

judicial estoppel is tailored to address the affront to the court's authority or

integrity." Montrose Med. Group Participating Sav. Plan v. Bulger, 243 F.3d 773,

777-78 (3d Cir. 2001). All three factors are met in the instant case, and thus the

invocation of judicial estoppel is warranted.

       First, Patel's position that he did not consent to personal jurisdiction in this

Court is irreconcilably inconsistent with the position he took in the California

action. Patel argued repeatedly and emphatically in the California action that

IMEG' s claims against him were required to be arbitrated in Delaware under the

merger agreement. Necessarily implicit in that argument is Patel's consent to

arbitration in Delaware. And when a party consents to arbitration in a particular

forum it necessarily consents to personal jurisdiction in the district court of that

fmum. HealthplanCRM, LLCv. AvMed, Inc., 458 F. Supp. 3d 308,319 (W.D. Pa.

2020); see also BP Chemicals Ltd. v. Formosa Chem. & Fibre Corp., 229 F .3d

254, 261-62 (3d Cir. 2000) (stating that agreement to arbitrate in a specific

location "would probably-and properly-be regarded as a waiver of objections to

judicial jurisdiction as well").


                                           17
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 19 of 29 PageID #: 837




      Patel insists that his representations to the California court did not manifest

his consent to a Delaware arbitration because he did not seek in the California

action an order to compel IMG to arbitrate the claims against him. D.I. 21 at 3.

But this contention misses-and, judging from Frey's pattern of conduct before the

California court, the AAA, and this Court, is made to deflect from-the salient

point. Patel argued in the Calif01nia action that "IMEG's claims against Patel are

subject to the arbitration provision of the Merger Agreement," D.I. 1-1, Ex.Cat 8;

that the California court "should dismiss IMEG' s claims so that they may be

arbitrated in Wilmington, Delaware consistent with the terms of the Merger

Agreement." D.I. 15-4, Ex. D at 1 (emphasis added), that "th[e] action" in

California-in which Patel was the only defendant-"is subject to mandatory

arbitration," D.I. 1-1, Ex. C at 1 (emphasis added); that "an obligation to arbitrate

does not attach only to those who have actually signed the agreement to arbitrate,"

D.I. 1-1, Ex.Cat 9 (internal quotation marks and citation omitted); that "[a]s a

former shareholder ofTTG, Patel is a party to the Merger Agreement vis-a-vis

TTG's representative, Zareh Astourian," D.I. 1-1, Ex.Cat 3 (emphasis added);

that "[u]nder principles of agency, the arbitration provision [in the merger

agreement] applies to Patel," D.I. 1-1, Ex.Cat 7 (emphasis added); and that "the

Court must honor [the] parties' agreement to arbitrate arbitrability[,]" D.I. 15-4,

Ex. D at 14 (emphasis added). These statements were clearly intended to


                                          18
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 20 of 29 PageID #: 838




communicate to the court that Patel consented to an arbitration of the claims IMEG

brought against him and that Patel would submit to an arbitration of those claims if

IMEG initiated the arbitration in Delaware. The California court understood the

statements precisely as Patel intended. The court held that dismissal was

appropriate based on its finding that "the patiies" (i.e., both IMEG and Patel) were

obligated to arbitrate IMEG's claims against Patel. D.I. 1-1, Ex. D at 3-4. And

the court denied Patel's fee application as unripe "[b]ecause the arbitration has not

yet been completed." D.I. 19-1, Ex. D at 3.

      Second, Patel has acted in bad faith in abandoning the positions he took

before the California district court. "A finding of bad faith must be based on more

than the existence of an inconsistency," and two requirements must be met.

Montrose Medical Group, 243 F.3d at 781 (internal quotation marks and citation

omitted). "First, [the party] must have behaved in a manner that is somehow

culpable" such as using the contradiction "as a means of obtaining urifair

advantage" or "play[ing] fast and loose with the court." Id. ( citations omitted)

(emphasis in original). Second, the culpable behavior must be "vis-a-vis the court"

as opposed to the other party. Id. In addition, "a party has not displayed bad faith

for judicial estoppel purposes if the initial claim was never accepted or adopted by

a court or agency." Id. at 778.




                                         19
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 21 of 29 PageID #: 839




       Here, Patel's behavior was directed at the court through his briefing and

opposition to the Petition and would result in an unfair advantage. Allowing Patel

to pursue his new and inconsistent position would preclude IMEG from pursuing

its claims against him entirely. And Patel's initial argument was accepted by the

California court, which held "that the matter should be resolved in arbitration,

pursuant to a valid and binding arbitration provision in the Merger Agreement,"

that dismissal " [was] appropriate to enforce an arbitration agreement" and "that the

parties are compelled to arbitrate" IMEG's claims against Patel. D.I. 1-1, Ex. D at

2-4.

       Third, application of judicial estoppel here is tailored to "address the affront

to the court's authority or integrity." Montrose Medical Group, 243 F.3d at 778.

No other sanction can remedy the damage caused by Patel's assertion of

contradictory positions. If the doctrine is not applied, Patel will have used two

federal courts to deprive IMEG of a forum to litigate its claims against Patel and

will have unfairly manipulated and undermined the integrity of the federal judicial

system.

       Because all factors of the test for judicial estoppel have been met, I find that

Patel is judicially estopped from arguing that Delaware does not have personal

jurisdiction over him.




                                          20
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 22 of 29 PageID #: 840




             2.     Opposing Arbitration

      Judicial estoppel similarly precludes Patel from opposing the arbitration of

IMEG's claims against him. As discussed above, Patel expressly argued in the

California action that IMEG's claims against him could only be resolved through

binding arbitration in Delaware. That argument, which the California court

adopted, cannot be reconciled with Patel's assertion in this Court that he "never

agreed to arbitrate IMEG's claims," D.I. 21 at 11. Patel's pursuit of the

diametrically opposite argument here constituted bad faith. Allowing him to

pursue his new position would be unfair to IMEG and undermine the integrity of

the judicial process.

      B.     Repudiation of Right to Arbitration

      Patel argues that "[p]rior to filing this Petition, IMEG repudiated any

purported right to arbitrate more than two years ago when it sued Patel individually

in [the Superior Court of the State of] California ... based on identical legal

theories." D.I. 13 at 28. The problem with this argument is that its premise is not

true. In the California Superior Court action, IMEG brought six causes of action

against Patel. Each cause of action was based on the misrepresentation by Patel of

the 2016 year-end "Work in Progress," which resulted in $1,476,159 in bonuses

that would not have been paid but for the misrepresentation. D.I. 15-1, Ex. A at 5-

6. The causes of action that IMEG initially brought in the California action in the



                                         21
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 23 of 29 PageID #: 841




District of Northern California and now seeks arbitration of are solely based on

Patel's "rent-a-vet" fraudulent scheme. D.I. 1-1, Ex. B ,r,r 65-127. IMEG's

Demand for arbitration filed with the AAA also addresses only Patel's liability for

engaging in the alleged rent-a-vet scheme. D.I. 1, Ex. A.

       C.    Procedural Defects

      Lastly, Patel argues that IMEG's petition is "procedurally defective under

the FAA, the Federal Rules, and this Court's Local Rules, all of which require that

a petition to compel arbitration be filed as a motion." D.I. 13 at 30. Patel contends

this "procedural deficienc[y] provide[s] independent grounds for the Court to deny

IMEG's Petition." D.I. 13 at 30 (citation omitted). Section 4 of the FAA,

however, expressly provides states that "[a] party aggrieved by the ... refusal of

another to arbitrate under a written agreement for arbitration may petition any

United States district court. .. for an order directing that such arbitration proceed in

the manner provided for in such agreement." 9 U.S.C. § 4.

      D.     Attorneys' Fees and Costs

      IMEG requests in its Petition that I award it the fees and costs it incurred in

bringing the Petition. D.I. 1 ,r 5. "In suits to compel one party to submit to

arbitration or abide by an award, fees are generally awarded if the defaulting party

acted without justification or if the party resisting arbitration did not have a

reasonable chance to prevail." Chauffeurs, Teamsters and Helpers, Local Union



                                           22
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 24 of 29 PageID #: 842




No. 765 v. Stroehmann Bros. Co., 625 F.2d 1092 (3d Cir. 1980) (internal quotation

marks and citations omitted). Under this standard, an award of fees and costs is

appropriate here. There was no justification for Patel's opposition to the Petition

and therefore I will order him to pay IMEG's reasonable fees and costs incurred in

bringing and litigating the Petition.

III.   The Motion for Sanctions

       IMEG has moved for Rule 11 sanctions against Patel, Frey, Epstein Becker,

and two associates at Epstein Becker. Under Rule 11 (b ), when an attorney

presents a pleading to the court, the attorney is "certiftying] that to the best of the

[attorney's] knowledge, information, and belief, formed after an inquiry reasonable

under the circumstances, the pleading

             ( 1) it is not being presented for any improper purpose,
             such as to harass, cause unnecessary delay, or needlessly
             increase the cost of litigation; (2) the claims, defenses,
             and other legal contentions are warranted by existing law
             or by a nonfrivolous argument for extending, modifying,
             or reversing existing law or for establishing new law; (3)
             the factual contentions have evidentiary support ... ; and
             (4) the denials of factual contentions are warranted on the
             evidence ....

Fed. R. Civ. P. 1 l(b). "If, after notice and a reasonable opportunity to respond, the

comi determines that Rule 11 (b) has been violated, the court may impose an

appropriate sanction on any attorney, law firm, or party that violated the rule or is

responsible for the violation." Fed. R. Civ. P. 1 l(c)(l).


                                           23
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 25 of 29 PageID #: 843




       Sanctions are appropriate "only in the exceptional circumstance where a

claim or motion is patently unmeritorious or frivolous." Ario v. Underwriting

Members of Syndicate 53 at Lloyds for 1988 Year ofAccount, 618 F.3d 277,297

(3d Cir. 2010) (internal quotation marks and citation omitted). Rule 11 's "primary

purpose is ... correction of litigation abuse." Id. (internal quotation marks and

citation omitted). To determine if an attorney's conduct constituted litigation

abuse the court should consider "what was objectively reasonable under the

circumstances." Simmerman v. Corino, 27 F.3d 58, 62 (3d Cir. 1994).

"[R]easonableness [is] defined as an objective knowledge or belief at the time of

the filing of a challenged paper that the claim was well-grounded in law and fact."

Shawe v. Potter Anderson & Corroon, LLP 2017 WL 6397342, at *3 (D. Del.

Dec. 8, 2017) (internal quotation marks and citation omitted).

      Applying an objectively reasonableness standard, I find that Frey and his

law firm, Epstein Becker, engaged in litigation abuse that warrants sanctions. Frey

and his firm effectively pulled a bait and switch on the California district court;

filed a letter with the arbitrator that falsely stated that the California district court

had not "dismiss[ed] IMEG's claims 'in favor of arbitration,"' D.I. 19-1, Ex.Hat

1; told the arbitrator that "[t]he AAA d[id] not have jurisdiction to decide questions

regarding arbitrability," D .I. 19-1, Ex. H at 1, even though they had persuaded the

California court to "honor [the] parties' agreement to arbitrate arbitrability[,]" D.I.


                                            24
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 26 of 29 PageID #: 844




15-4, Ex. D at 14; and opposed IMEG's petition in this Court based on positions

that cannot be reconciled with the arguments they made to the California court.

Counsels' conduct was plainly designed to increase IMEG' s costs, cause delay,

and, ultimately, prevent IMEG from adjudicating its claims against Patel in any

forum.

      Counsels' response to the Rule 11 motion confirms the need for sanctions

here. They argue in that response that Patel's current position does not differ from

his position in the California action because the claims IMEG has alleged in its

arbitration Demand are different from the claims it alleged in the California

complaint. D.I. 27 at 6-8, 15-17. This argument has no merit and merely

confirms counsels' willingness to mislead courts. Although stated in more

abbreviated fashion, as necessitated by the AAA's Demand form, the claims IMEG

set forth in the Demand for Arbitration are substantively the exact same claims

IMEG alleged in the California complaint as the successor-in-interest to TTG and

KKJW. The differences counsel identify between the California complaint and the

Demand are either of no moment or non-existent. Counsel state, for example, that

            [t]he California Complaint also alleges that "TTG had for
            years been engaged in a fraudulent scheme" while the
            Arbitration Demand substitutes "TTG" to allege "Patel
            had for years perpetrated and directed the fraudulent
            scheme ...




                                         25
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 27 of 29 PageID #: 845




D.I. 27 at 8 (emphasis in original) (citations omitted). But in fact the California

complaint explicitly alleged that "[a]t Patel's direction and with his knowledge,

TTG used [the veteran in question] ... as a front to compete for government

contracts that were specifically set aside" for veterans, D .I. 1-1, Ex. B ,r 41; that

"Patel continue[d] to perpetuate" the rent-a-vet scheme, D.I. 1-1, Ex.Bat 8; and

that "Patel, by means of implementing and perpetuating the [rent-a-vet] scheme,

knowingly acted against TTG' s interests and unreasonably exposed TTG to civil

and criminal liability for defrauding the gove1nment," D.I. 1-1, Ex. B ,r 68.

Counsel similarly state that "IMEG's Arbitration Demand shifts the nature of the

claims by removing any allegation that Patel owed a duty because he was a

director ofIMEG." D.I. 27 at 8. But IMEG did not pursue its direct fiduciary

claims against Patel in the arbitration and instead pursued only TTG's fiduciary

claims against Patel in IMEG's capacity as TTG's successor-in-interest. Thus,

there was no need to reassert in the arbitration that Patel owed fiduciary duties to

IMEG.

      In short, IMEG did not change its claims; rather, Patel's counsel changed

their characterization of the claims in an effort to delay and ultimately deny IMEG

the opportunity to litigate those claims. Having persuaded the California court that

IMEG's claims should be dismissed in favor of arbitration because they are not

personal claims, Frey now insists in his response to the sanctions motion that I


                                           26
    Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 28 of 29 PageID #: 846




should deny IMEG the ability to arbitrate the claims because they are personal

claims. D.I. 27 at 11-15. 2 There is no room in the federal judicial system for this

kind of gamesmanship. Frey and his firm have played fast and loose in two federal

courts and deceived an arbitrator with blatant misrepresentations. The

gamesmanship must end.

         Sanctions imposed pursuant to Rule 11 "must be limited to what suffices to

deter repetition of the conduct or comparable conduct by others similarly situated."

Fed. R. Civ. P. 1 l(c)(4). "The sanction may include nonmonetary directives; an

order to pay a penalty into court; or, if imposed on motion and warranted for

effective dete1Tence, an order directing payment to the movant of part or all of the

reasonable attorney's fees and other expenses directly resulting from the

violation." Id. Sanctions can be imposed "on any attorney, law firm, or party that

violated the rule or is responsible for the violation." Fed. R. Civ. P. 1 l(c)(l).

         I find that the appropriate sanction in this case is for Frey and his firm to pay

IMEG an amount equal to the reasonable attorneys' fees and expenses IMEG

incurred in filing and briefing its Petition. Frey was Patel's lead counsel in the



2
 It bears mention that under Delaware law, which governs the merger agreement, a
corporation can pursue personal claims against a faithless fiduciary who was acting
as an agent of the corporation. In re Am. Int'! Grp., Inc., 965 A.2d 763, 828 n.246
(Del. Ch. 2009), aff'd sub nom. Teachers' Ret. Sys. of Louisiana v.
PricewaterhouseCoopers LLP, 11 A.3d 228 (Del. 2011)


                                            27
Case 1:20-mc-00111-CFC Document 35 Filed 01/19/21 Page 29 of 29 PageID #: 847




California action and this action, signed the motion to dismiss in the California

action and the letter to the AAA, and made the oral argument on Patel's behalf in

this action. I do not believe it is necessary to sanction Patel personally or the

associates at Epstein Becker who worked for Frey. Thus, I will grant the sanctions

motion with respect to Frey and Epstein Becker and deny the motion with respect

to Patel and his other counsel.

      I recognize that this ruling means that IMEG will effectively recover double

the amount of its fees and costs, since I have also determined that Patel must

personally pay IMEG' s fees and costs to bring the Petition. But I believe that this

sanction is necessary given the gravity of the conduct, the need to deter such

conduct, the fact that the conduct was directed at two federal courts, and the fact

that IMEG filed its original complaint in California in May 2019 and still has not

been able to litigate the merits of its claims against Patel, all because of the abusive

tactics employed by Frey and his firm.

IV.   CONCLUSION

      For the reasons discussed above, I will grant IMEG's petition to compel

arbitration and grant in part and deny in part IMEG's motion for Rule 11 sanctions.

I will deny Patel's motion to dismiss.

      The Comi will enter an order consistent with this Memorandum Opinion.




                                          28
